Title: To Thomas Jefferson from Elbridge Gerry, 15 January 1801
From: Gerry, Elbridge
To: Jefferson, Thomas



Cambridge 15th Jany 1801

By Judge Lincoln, my dear Sir, I embrace a favorable opportunity of acknowledging your very friendly letter of the 26th of Janry. 1799; but permit me previously to give you some information in regard to this gentleman. Mr. Lincoln is an eminent lawyer in this State, & his professional talents, are accompanied with a humane & benevolent disposition, pure integrity, great liberality, & unsullied honor & morality: he is moreover a rational consistent, & thorough republican. if you do not find that his character corresponds with this description, & that he is a real acquisition to Congress, I will readily relinquish all pretensions to any knowledge of mankind.
I congratulate you, my friend, very sincerely, that we have reason to hope never again “to see the day, when, breathing nothing but sentiments of love to our country, & it’s freedom & happiness, our correspondence must be as secret as if we were hatching it’s destruction.” I have long wished to express the great obligation I felt, for your free & full communication by the letter mentioned; but to do it by the corrupt channel of a post office, or by any one, who betraying his trust, might consider perfidy as a meritorious act of federalism, was less elegible than to delay it till an interview or safe conveyance should present itself. as to my political sentiments, they are not secret, but I wish not to have them promulged by the base means of interception; because one seldom writes to a friend with that precision, which is necessary in expressing, during the reign of faction, political opinions: indeed, before the receipt of your letter, I had every reason to suspect, that a certain disgraced & disgraceful ex-secretary opened a letter which I wrote to President Adams, & fabricated with his coadjutors, a report in regard to my communications which the President was under the necessity of rejecting, as containing, “misrepresentations, calumnies & falsehoods.” But that tool & scapegoat of faction  after having done more mischief than ever before was effected by a man of such mean & rude abilities, has retired to the woods, the proper situation for savage manners. could you conceive, Sir, after seeing his report on my communications, that he was in possession of a proposition which I made to my collegues, at the very commencement of our disgraceful conferences with X & Y, which would have put an end to them, & which President Adams acknowledged to me, was a full answer to every thing that could be urged against me. it is in these words “To the question, whether the propositions informally & confidentially communicated to us as private citizens, at the request, as is stated of Mr Tallyrand in his private capacity, will be adopted as the basis of a treaty? this answer is given, that it is highly probable some of the propositions communicated on the evenings of the 19th & 20 of october (being the 28th & 29th vendimaire) will be considered as the basis of the project of a treaty, & others as inadmissible; but that it is impossible to discuss, or come to a decision on them, untill they are presented to us in our official character.” I have the original proposition by me, & at the bottom of it this note in General Pinckney’s hand writing, “intended to be given Saturday the 21st of october.” I have in a number of remarks, pointed out to the President, the illiberality, partiallity & injustice of that officious report, & but for the President’s request to avoid a public discussion of that extraordinary mission, would have, long e’er this, done justice to my conduct & character. I trust however he will eventually do it.
I am extremely anxious to hear the result of the presidential election. the insidious plan of the feudalists, to place Mr Burr in the chair, is the acme of their perfidy & enmity to this country. he himself considers it in this light; well knowing, that the measure does not proceed from any respect or attachment to him, whom they abhor as well as yourself, on account of your mutual predilection for republicanism, but from a desire to promote that division among the people, which they have excited & nourished as the germ of a civil war. I must candidly acknowledge, that I tho’t it the best policy to re-elect Mr Adams & yourself; because in that event, you would have united your exertions & respective parties, in suppressing the feudalists, & at the next choice there was little reason in my mind to doubt, that Mr Adams would retire, &, with his friends, support your election to the chair & administration: whereas there is danger now, that many of his adherents will again unite with the Hamiltonians & embarass your administration if you should succeed him, to avenge what they consider as an act of ingratitude to the object of their choice. but every friend to this country, in this event, will double his exertions to  support You, as a measure of the last importance to the foreign & domestic peace, & general welfare of the Union.
The silent & dignified contempt, with which you have treated the unparallelled abuse, which to the eternal disgrace of the United States, has been circulated in their gazettes, will be a distinguished trait in your character: I wish the venerable Doctor Priestly, whose reputation, in the opinions of liberal men was invulnerable, had not condescended to notice anonymous calumnies, for the measure, being unnecessary, was of no service to him. to confound slanderers it is sufficient not to merit the slander
Your assurance, in regard to your not having intermeddled with the affairs of our mission, by means of Doctor Logan, was unnecessary: I knew you too well to listen to such a calumny. You have been pleased to make to me “a profession of your political faith,” & to add, “these my friend are my principles, they are unquestionably the principles of the great body of our fellow citizens, & I know there is not one of them which is not yours also.” in this last expression you do me great honor & justice likewise, & the principles are such as I ever have been, & hope in this country where I mean to spend the residue of my life, I ever shall be free to avow. & altho “we differed on one ground, the funding system,” yet was I sure that “from the moment of it’s being adopted by the constituted authorities, you became religiously principled in the sacred discharge of it, to the uttermost farthing.” your declaration to this effect therefore, was not requisite to confirm my belief.
The corrupt propositions made by X & Y did not appear to me to have been sanctioned by the directory, of whose integrity or justice I had however no great opinion: indeed there was no positive evedence that they proceeded from Mr Tallyrand, but I have no doubt of the fact. £50,000 sterling, which as a douceur to be divided amongst the directory, would at that time have been spurned at by them, might have answered the purposes of Mr Tallyrand & of the principal officers of his bureau, & his general character will warrant the belief, that this was his object: but be this as it may, you would never have seen those dispatches, had I been alone on the mission, untill all hopes of peace were at at end, & their communication had become necessary to unite the nation in a declaration of war. I was apprehensive of their publication, & suggested to one at least of the other Envoys, General Marshal, the propriety of confirming the communication to the President, & frequently to both, the extraordinary light, if published, in which it must be viewed by men of sense. indeed it is wonderful that the promulgation of our dispatches had not proved  fatal to me, for the directory were so exasperated at it, as immediately to agitate the question of war, & there was a bare majority against it, on the principle only, that it would be a measure, which however provoked by the United States, was a favorite object of G Britain, & if adopted, would make France a dupe of the policy of that nation & of its own resentment. the great exertions of the british cabinet to circulate thro’out Europe, our dispatches, served to convince the directory of the impolicy of a war with us, at least on that occasion. Mr Tallyrand had early in the spring declared to me in the name of the Directory, that my departure from Paris would bring on an immediate rupture, & as there had been no instance of an official declaration made by the directory which had not been carried into effect, I had no doubt of it in this instance: but when they saw how eager their most inveterate enemy was to attain the object, they did not think so lightly of it, as they before had been wont to consider it. the war party here have pretended, that the martial attitude of the U States prevented a war, but that was not known in France at the time of the declaration made to me in the name of the directory, neither was a war viewed by it then, as an acquisition of such importance to G.B. if however there exists the least doubt, that france would have declared War, or that a suggestion of X & Y to this effect, disavowed as it was by the directory & french minister, was different from the official declaration made to me by Mr Tallyrand, yet I think there can be no doubt, that had all the Envoys have left France at that critical period, the US on their arrival here would have been so hurried away by passion & influenced by faction, as to have rendered the act very popular, if not indispensable on the part of Congress. … Mr Pickering in his report has mentioned the threat of X & Y, as a measure proceeding from the directory, & comparing it with the declaration made to me says they both merited contempt, but the one was unofficial & has been disavowed, the other was official & by my correspondence, has been confirmed: judge then of his want of either discernment or candor, & whether it was not my indispensable duty to have remained in France, after the departure of the other Envoys. You appeal to me to say whether peace might not have been attained, if either of my collegues had been of the same sentiment with myself. I have no hesitation to answer in the affirmative, & to assure you candidly, that your opinion that one of them at least possessed this qualification, was the point on which my determination, then held in suspence, turned for accepting the appointment to that embassy. without such a persuasion nothing could have induced me to the measure. but you was unfortunately for me, tho perhaps fortunately for the publick, mistaken,  & the late events have proved, that peace as we both supposed, was attainable. Judge Lincoln has called on rathar soon than I expected, & is in too much haste to wait untill I can answer the other parts of your letter: I must therefore reserve this for another opportunity.
I have thus far communicated without reserve & in the fullest confidence, my sentiments on our important national concerns, & if they are too much tinged with severity, the unmerited provocation which I have had must be my apology. permit me now my dear Sir to renew my assurances of the most sincere attachment & that I remain with the highest respect your affectionate friend

E Gerry


excuse errors for I cannot revise or correct this letter.

